UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2536



WILLIAM LEE RICHARDSON, JR.,

                                              Plaintiff - Appellant,

          versus


BROAD LANE, INCORPORATED; STEVEN RHOTON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CA-99-84-3)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Richardson, Jr., Appellant Pro Se. Michael Douglas
Lorensen, BOWLES, RICE, MCDAVID, GRAFF & LOVE, P.L.L.C., Martins-
burg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lee Richardson, Jr., appeals the district court’s

order granting Defendants’ motion to dismiss his complaint in which

he alleged that Defendants made defamatory statements and violated

his Fourth Amendment rights.    We have reviewed Richardson’s com-

plaint and find no reversible error in the district court’s ruling

that Richardson’s claims are not justiciable.   Accordingly, we af-

firm the district court’s order dismissing Richardson’s complaint.

See Richardson v. Broad Lane, Inc., No. CA-99-84-3 (N.D.W. Va. Nov.

16, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2